 l   DOMINICA C. ANDERSON (SBN 2988)
     TYSON E. HAFEN (SBN 13139)
 2   DUANE MORRIS LLP
     100 North City Parkway, Suite 1560
 3   Las Vegas, NV 89106
     Telephone: 702.868.2600
 4   Facsimile: 702.385.6862
     E-Mail: dcanderson@duanemorris.com
 5            tehafen@duanemorris.com

 6   Attorneys for Defendant
     US BANCORP
 7
 8
 9                                     UNITED ST ATES DISTRICT COURT

10                                            DISTRICT OF NEV ADA

11
12   AMANDA GATES,                                          Case No.: 2:19-CV-01710-APG-VCF

13                              Plaintiff,                  JOINT MOTION AND ORDER
                                                            EXTENDING DEFENDANT US
14             v.                                           BANCORP'S TIME TO FILE A
                                                            RESPONSE TO PLAINTIFF'S
15   EQUIFAX INFORMATION SERVICES, LLC;                     COMPLAINT
     NA VIENT; NELNET LOAN SERVICES; GREAT
16   LAKES EDUCATIONAL LOANSERVICES;                        (SECOND REQUEST)
     TRANS UNION LLC; and U.S. BANKCORP,
17
                                Defendants.
18
19               Plaintiff Amanda Gates ("Plaintiff' or "Gates"), by and through her counsel, KNEPPER

20   & CLARK LLC and HAINES & KRIEGER, LLC, and defendant US Bancorp, erroneously sued

21   as "U.S. Bankcorp" ("Defendant" or "US Bank"), by and through its counsel, DUANE MORRIS

22   LLP, file this Joint Motion Extending Defendant US Bancorp's Time to File a Response to

23   Plaintiff's Complaint (Second Request).
24             On October 1, 2019, Plaintiff filed her Complaint. On October 22, 2019, US Bank and

25   Plaintiff filed a Stipulation to Extend the time for US Bank to respond to Plaintiff's Complaint

26   (ECF No. 5), and on October 22, 2019 the Court issued an order granting the stipulation (ECF No.

27   8). The current deadline for US Bank to respond to Plaintiff's Complaint is November 21, 2019.

28   The allegations in Plaintiff's Complaint date back to December 2018 and include an allegation
     DMl\10155569 K0247/00437                           1
                                      JOINT MOTION AND ORDER EXTENDING TIME
 1   pertaining to a U.S. Bank account and inaccurate credit bureau reporting.          US Bank needs

 2   additional time to identify pertinent documents and loan files, investigate Plaintiffs claims, and

 3   respond to the allegations and details in Plaintiffs Complaint. Plaintiff and US Bank are also

 4   exploring the possibility of an early resolution of Plaintiffs claims against US Bank.

 5             Plaintiff has agreed to extend the deadline in which US Bank has to respond to Plaintiffs

 6   Complaint up to and including December 12, 2019. This request is being made in good faith and

 7   not for the purpose of undue delay.

 8
 9             DATED November 14, 2019.

10   KNEPPER & CLARK LLC                                DUANE MORRIS LLP

11   By:    Isl Miles N. Clark                          By:   Isl Tyson E. Hafen
            Matthew I. Knepper (SBN 12796(                    Dominica C. Anderson (SBN 2988)
12          Miles N. Clark (SBN 13848)                        Tyson E. Hafen (SBN 13139)
13   HAINES & KRIEGER, LLC                              Attorneys for Defendant US Bancorp
     David H. Krieger (SBN 9086)
14
     Attorneys for Plaintiff Amanda Gates
15
16
                                           14th
17             IT IS SO ORDERED this __ day ofNovember, 2019.

18
                                                   US District Court Magistrate Judge
19
20
21
22
23
24
25
26
27
28
     DMl\10155569 K0247/00437                           2
                                  JOINT MOTION AND ORDER EXTENDING TIME
 1                                    CERTIFICATE OF SERVICE
 2             I hereby certify that on November 14, 2019, I served via CM/ECF and/or deposited fo

 3   mailing in the U.S. Mail a true and correct copy of the foregoing JOINT MOTION AND ORDE

 4   EXTENDING DEFENDANT US BANCORP'S TIME TO FILE A RESPONSE T

 5   PLAINTIFF'S COMPLAINT (SECOND REQUEST) (postage prepaid if by U.S. Mail) an

 6   addressed to all parties and counsel as identified on the CM/ECF-generated Notice of Electroni

 7   Filing.

 8
                                                   Isl Jana Dailey
 9                                                 Jana Dailey
                                                   An employee of DUANE MORRIS LLP
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     DMJ\10155569 K0247/00437                      3
                                 JOINT MOTION AND ORDER EXTENDING TIME
